UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1194


WILLIAM REID BLACK,

                Plaintiff - Appellant,

          v.

THE UNITED STATES ARMY; ARMY REVIEW BOARD AGENCY; CAPTAIN
PULSON, Captain of Batter A 15FD; THOMAS WHITE, Secretary of
Army (U.S.); JOHN M. MCHUGH, U.S. Army Special Affairs; RICK
A. SCHWEIGERT, Chief Congressional Special Action Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cv-00889-NCT-LPA)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Reid Black, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Reid Black appeals the district court’s order

accepting     the   recommendation         of   the    magistrate         judge    and

dismissing,     under     28 U.S.C.    § 1915(e)(2)(B)            (2012),     Black’s

complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                            We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                           Black

v.   U.S.   Army,   No.     1:13-cv-00889-NCT-LPA           (M.D.N.C.       Jan.    23,

2014).      We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented     in    the     materials

before   this   court     and   argument    would     not   aid    the    decisional

process.



                                                                             AFFIRMED




                                       2